230 Ga. 583 (1973)
198 S.E.2d 294
DAN AUSTIN ENTERPRISES, INC. et al.
v.
GRAY et al.
27843.
Supreme Court of Georgia.
Submitted April 10, 1973.
Decided May 10, 1973.
Margaret Hopkins, James R. Venable, for appellants.
E. A. Simpson, Jr., Partain & Simpson, Powell, Goldstein, Frazer & Murphy, for appellees.
UNDERCOFLER, Justice.
Appellants brought suit against appellees for damages. The complaint alleged that the appellees were interfering with their enjoyment of certain property which they were developing into a *584 residential subdivision. It was alleged also that the appellees Wilson, who are adjoining property owners, were turning raw sewage on said property and appellees Gray, owners of property "across the street" were throwing trash and garbage thereon. Appellees counterclaimed for injunction and damages alleging that appellants wantonly dumped trash and refuse on said property for purposes of landfill and interfered with the natural drainage, and that the same constitutes a nuisance in violation of certain county ordinances all of which have deprived them of the enjoyment of their property. The issues were tried by a jury. It returned a verdict for the appellees for injunction, $2,000 actual and $10,000 punitive damages for the Wilsons, $1,000 actual and $9,000 punitive damages for the Grays. The trial court entered judgment for the damages and permanently enjoined appellants "from placing or dumping or authorizing or permitting or in any way inviting the placing or dumping of any landfill material or matter of any kind whatsoever, including but not limited to any logs, stumps, limbs, leaves, trash, refuse, garbage, debris, dirt, clay, rocks, upon" the tract of land in litigation. This appeal followed. Held:
1. The evidence in this case is extensive and much of it is in dispute. However, after a complete review thereof, we conclude that it was sufficient to support the verdicts.
2. The trial court did not err in admitting into evidence a DeKalb County ordinance referring to "garbage and refuse."
3. The court did not err in refusing to accept a verdict for appellees Gray for punitive damages only, in instructing the jury that they could not find punitive damages without finding actual damages, and in requiring the jury to deliberate further. Piedmont Cotton Mills v. General Warehouse No. Two, 222 Ga. *585 164 (149 SE2d 72).
Judgment affirmed. All the Justices concur.